The opinion of the court was delivered June 30, by
Gibson, O. J.
It is not pretended the company had lost its title to this fragment of its bridge by the lodgment of it on the defendant’s island. A boat, or a raft, or an ox, driven on it by the current, would continue to be the property of him who owned it at the time of the flood; and why not any other sort of property? Even driftwood, if it could be identified, might be reclaimed. Rails frequently are. The common as well as the civil law allows the owner of stranded property to enter and take it away. Mr. Justice Story says truly, that if timber be drifted on another’s land, not by unavoidable casualty, but by the owner’s negligent management of it, he is answerable for damage from it; but he adds that the same rule would probably be applied if the owner were to disregard a notice to remove it, though it had been drifted on the land purely by inevitable casualty. The latter is not so clear. , In the Lehigh Bridge Company v. The Lehigh Coal and Navigation Company, 4 Rawle 24, it was ruled on good authority, that where a loss happens from an act of Providence, it is not to be borne by him whose superstructure happened to be made the immediate instrument of it; and that to charge him, negligence *399must be mingled with tbe cause of it. If that be so, there must be negligence in the first instance, and the sufferer must get rid of the instrument and the injury as he may. The company were not bound to follow the wreck of their bridge. They might abandon it without incurring responsibility for it, and the defendant, after notice given, might have disencumbered his land of it by casting it back into the river ; but he could not appropriate it to his own use. He certainly might have removed it at his own expense ; but the refusal of the company to remove it did not divest their property in it or bar their entry to reclaim it. It was held, in Etter v. Edwards, 4 Watts 65, that a riparian owner has neither lien nor claim for preserving a raft cast on his land; and this, on the authority of Doctor and Student, c. 51, in which it is said that a man who has abandoned his property may at any time resume the ownership of it. Even a lien would not serve the defendant. It would rebut evidence of conversion arising from demand and refusal; but the company proved property and actual conversion, which made their case complete.
Judgment affirmed.